Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: All the claims are allowable over the prior art of record because prior art fails to teach or fairly suggest a method of routing a data packet as recited in the present claims, particularly including the features of “in response to a data packet arriving at an ingress network node of the network, adding an encapsulation header to the data packet, the encapsulation header including a network node source address, a network node destination address, a path ID identifying at least one network segment of an explicit routing path the data packet is to traverse from the source address to the destination address, and a bit encoding specifying network functions to be performed on the data packet by one or more network nodes in the explicit routing path, wherein the path ID of the explicit routing path and the bit encoding for the network functions to be performed on the data packet are encapsulated in unused portions of at least one of the source address and the destination address in the encapsulation header”, and a network node and a computer readable media as recited in the present claims, particularly including the features of “extract the path ID of the explicit routing path and the bit encoding for the network functions to be performed on the data packet from unused portions of at least one of the source address and the destination address in the encapsulation header”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Keesara PG Pub. discloses using a portion of information within transport device address encapsulation headers for purposes other than identifying source and destination device addresses. Keesara teaches that by using information fields that already exist in encapsulation headers, the techniques provide additional information without increasing packet size or requiring new protocols. However, Keesara fails to teach that the encapsulation header includes a path ID identifying at least one network segment of an explicit routing path the data packet is to traverse from the source address to the destination address, and a bit encoding specifying network functions to be performed on the data packet by one or more network nodes in the explicit routing path, wherein the path ID of the explicit routing path and the bit encoding for the network functions to be performed on the data packet are encapsulated in unused portions of at least one of the source address and the destination address in the encapsulation header. 
The Jeuk et al. PG Pub. teaches encapsulating a service header in the packet for a service function chain, wherein the service header indicates the plurality of network functions to be performed for the packet and the version information corresponding to the network functions. However, Jeuk fails to teach utilizing unused portions of the source address and the destination address for the information included in the service header. 
The Hari et al. PG Pub., the Wang PG Pub. and the Li PG Pub. utilizes segment routing technique and encapsulation, but fails to specifically teach using unused portion of the source address and destination address in the encapsulation header. 
The Chang PG Pub. and the Nixon et al. PG Pub. are cited for their general teaching of using unused bits present in the routing/address field. However, these references fails to teach the usage of the unused bits to include a path ID and a bit encoding specifying network functions to be performed as claimed in the present invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIN JUNG/Primary Examiner, Art Unit 2472